Citation Nr: 9935842	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-28 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from November 1967 to November 
1972.

The current appeal arose from a February 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to an evaluation in excess of 30 percent for PTSD.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development in October 1998.

In June 1999 the RO granted entitlement to an increased 
evaluation of 50 percent for PTSD.  

The case has been returned to the Board for further appellate 
review. 


FINDING OF FACT

PTSD and associated psychiatric symptoms have rendered the 
veteran virtually isolated from the community and 
demonstrably unable to obtain or maintain substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130; Diagnostic Code 9411; 61 Fed.Reg. 52695-
52702 (Oct. 8, 1996) (effective November 7, 1996).





REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Evaluations of service-connected disabilities are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Wherever there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board must also consider the history of the disability 
and all regulatory provisions which are potentially 
applicable through the assertions and issues raised in the 
evidence of record as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

However, when entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although recorded history of the disability may be reviewed 
in order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. (1994).

The old schedular provisions (prior to November 7, 1996) of 
Diagnostic Code 9411, applicable to PTSD claims, require that 
evaluation will be based on certain criteria:  

When the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment, a 100 percent rating is assignable.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
assignable.  When the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment, a 50 percent rating is assignable.  38 C.F.R. 
Part 4, Code 9411.

There are additional guidelines for evaluating PTSD, i.e., 
social impairment per se will not be used as the sole basis 
for any specific percentage evaluation, but is of value only 
in substantiating the degree of disability based on all of 
the findings.  38 C.F.R. § 4.132, Note (1).  Social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129.  It is not 
required and "not expected...that all cases will show all the 
findings specified" by the rating schedule.  38 C.F.R. § 
4.21.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that in 
essence, under 38 C.F.R. § 4.132, the three criteria in 
Diagnostic Code 9411 for a 100 percent rating for PTSD are 
each independent bases for granting the 100 percent rating.  
See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

The schedular criteria for evaluation of psychiatric 
disabilities were revised effective November 7, 1996.  

Under the revised criteria, A 100 percent evaluation may be 
assigned for PTSD with total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent evaluation may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation may be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

Prior evaluations and clinical records are in the file for 
comparative purposes.

A report of a VA examination in May 1995 is also of record.  
The examiner noted that the veteran described a full spectrum 
of PTSD symptoms including marked hyperarosal syndrome as 
well as severe irritability and dyscontrol which he felt had 
cost him his career and his family.  Although he had a GED 
and attended some college studying communications in the mid 
1970's, he was no longer working.  He rarely slept more than 
2-3 hours a night, and often left jobs after quarreling with 
co-workers. 

His longest job had been as a welder from 1979-1985.  Since 
then he had worked less than half of the time and for the 
most part, was homeless which was his situation when in 1991 
he was granted Social Security benefits.  He said that he had 
been abusive towards his family, and no longer saw them, 
including his wife, child and brother, which he understood.  

The examiner reported that the veteran had an "almost 
completely collapsed state of functioning", had not had a 
girlfriend since 1985, rarely left his home, had no friends, 
no longer participated in any outside activities, and 
communicated with no one except his Social Security payee 
(appointed by the state) who had become his only friend.

On examination, the veteran's affect was constricted and 
sullen, and he was tearful in describing his losses due to 
his mental illness.  His mood was depressed and he spoke of 
caring nothing about what happened to him.  He had survivor 
guilt and a foreshortened sense of future.  He did not seem 
to have a good rapport with current care-givers.  The testing 
procedures confirmed PTSD.  

The report of the social worker's evaluation is also of 
record as well as additional evaluative studies.  It was felt 
that the veteran exhibited an "extreme degree of industrial 
impairment", as well as "an extreme degree of social 
impairment" evidenced by his self imposed social isolationism 
and lack of interest in daily life and the world at large".  
It was felt that his prognosis could be fair if he could be 
stabilized on medications over time.  

The veteran was admitted to VA hospitalization in September 
1996 stating that he wanted to die.  He was then living with 
his mother-in-law, who was acting as his Social Security 
payee, and his daughter, and was unemployed.  He had recently 
found where his family was but communicating with them had 
not worked out well.  He had been diagnosed as diabetic 
several months before and was having trouble keeping on his 
correct medications.  He had expressed assaultive behavior 
and temper outbursts, losing multiple jobs.  

The veteran's behavior was described as psychotic, he 
reported having some $17,000 in parking tickets at one point, 
and his GAF was 30-35.  Although he denied hallucinations, 
there were other signs that he was in fact hearing voices 
which told him to do various things.  



The social worker's assessment is also of record reflecting 
that he was fairly disabled and unable to take care of funds, 
etc.  Medications were changed and by the time of discharge, 
GAF was thought to be closer to 60.

VA outpatient records are in the file showing that the 
veteran has been seen for a variety of complaints; on 
occasion, he has missed appointments.

On VA examination in March 1997, the veteran reported that he 
continued to take various medications, the names he could not 
recall.  He said he could not really handle funds or provide 
for his own meals, and that when he was hospitalized in 1996, 
he had really wanted to die.  He described himself as 
withdrawn, unable to sleep, isolated from his family and 
frightened by loud noises.  On examination, the veteran's 
responses were given to the best of his ability, but his 
associations were tight and affect was shallow and 
constricted as if to avoid feelings.  He had some abstracting 
problems.  The diagnosis was PTSD with depression and the 
examiner felt that he was not competent.  

On further VA examination in May 1997, the claims file as 
well as Social Security records were available and reviewed.  
Historically, it was noted that early in his mental illness, 
the veteran had been diagnosed with schizophrenia and bipolar 
disorder, and had had some problems with alcohol dependence, 
at which time in 1991, he had had a Global Assessment of 
Functioning (GAF) level of 30, but a high of 60 in the prior 
year.  Although initially doing fairly well, since 1995, he 
had developed increasing anxiety and depression and a 
diagnosis of PTSD had been suggested since about 1992.  

After assessing the diagnostic history, the examiner 
concluded that there was no evidence of schizophrenia and 
that the predominant symptoms clearly revolved around the 
PTSD.  

Diagnosis was PTSD, with a GAF of 40-45 based on the Axis I 
diagnosis, avoidant behavior, outbursts of anger, difficulty 
getting along with supervisor and fear of physical closeness.  
And although he was said to be suicidal, and intended to 
overdose with heroin, there was no sign that he was in fact 
using street drugs.  It was opined that he was incompetent 
for VA purposes.

On VA examination in November 1998, an extensive history was 
again recorded.  In summary, the veteran apparently tried 
very hard to give proper dates, etc., but was often in error, 
confused, or contradicted himself.

On VA assessment in December 1998, the examiner recorded an 
extensive history.  On examination, the veteran's affect was 
sometimes blunted and mood was mildly depressed.  He admitted 
to auditory hallucinations telling him to hurt people.  He 
claimed to have a poor memory but was able to recall a few 
things after 5 minutes and was alert and oriented.  GAF was 
said to be 60 although the same examiner felt he was not 
competent for VA purposes.  It was specifically noted that 
although he was being somewhat maintained on his psychiatric 
medications, which were listed, he still had continued 
problems with his interpersonal relationships as a result of 
his Vietnam experiences. 

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for PTSD is well 
grounded.  38 U.S.C.A. § 5107;  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The veteran's contentions 
concerning the severity of his PTSD (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).  

In October 1998, the Board remanded the case for specific 
development to include definitive responses to a number of 
questions to be answered by medical experts.  The answers are 
reasonably responsive in that regard.  

Now of record are ongoing VA outpatient records, as well as a 
comprehensive industrial-related assessment and other 
evaluations and several excellent VA psychiatric evaluations 
as well as a report of hospitalization in 1996.   The 
aggregate of this evidence provides a sound basis for rating 
the veteran.  

Accordingly, the Board is also satisfied that all relevant 
facts have been properly developed to their full extent and 
that VA has met its duty to assist.  Godwin v. Derwinski, 1 
Vet. App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 
(1991).

It is noted that while the veteran currently carries a 
history of several psychiatric diagnoses, the primary one at 
present and consistently for some time is and has been PTSD, 
and recent examination has specifically concluded that all 
other psychiatric symptoms are associable therewith.  
Accordingly, he is ratable on the basis of the total mental 
health picture.  

In this regard, the overall evidence of record, appears to 
provide a sound basis for making a judgment as to the 
veteran's psychiatric status.  A review of the aggregate 
evidence in the file leads the Board to conclude that there 
is adequate evidence now of record for an equitable 
disposition of the current appellate issue which can be 
addressed without further and unnecessary delay, and bring 
the current claim to a satisfactory resolution without 
prejudice to the veteran.  

The veteran last worked some years earlier, and has been in 
receipt of Social Security benefits since the early 1990's 
due to his psychiatric impairment.  His on-the-job behavior 
has included numerous outbursts and confrontations with 
supervisors.  

The veteran has virtually no friends and little or no social 
life.  He is estranged from his wife and most of his family, 
having abused them in the past, although clearly 
understanding now why they are reluctant to associate with 
him. 

The veteran has sleep disturbance, anger, and periodic 
suicidal ideation.  Most VA psychiatric examiners and social 
workers have assessed him as having significant problems in 
either social or work environments.  The GAF's most recently 
assigned have predominantly ranged from 30-40 (albeit 
recovering on a single occasion to 60), and the lower figures 
appear more consistently in keeping with his symptoms.

The issue which must be resolved in the current appeal is 
whether the veteran's psychiatric problems, alone, without 
consideration of any other difficulties, are such that he is 
virtually isolated in society.  

As stated above, with regard to social relationships, the 
veteran has a long standing history of sorely limited 
interaction with anyone.  He is seemingly totally dependent 
on medications to keep him under even a modicum of control. 

In the more important area of occupational adaptability, the 
Board notes the lack of a successful job history, and the 
psychiatric, psychological, and social worker expert opinions 
that he is and has been unable to work since approximately 
1991 by virtue of his psychiatric problems.  

Even with trial regimens of various medications, the 
examiners have repeatedly noted there is inability to relate 
to people, extremely poor concentration, depression, 
nightmares, flashbacks and other symptoms, all of which tend 
to reflect that the veteran is a poor candidate for even the 
most minimal kind of employment.  The theoretical clinical 
assessment has seemingly been practically confirmed by his 
lack of success in employment.  

Pursuant to numerous Court cases, the Board is not in a 
position to contradict the expert medical assessment of the 
veteran's attendant evaluating competent professionals.  They 
find that the veteran is virtually unable to acclimate 
himself in any interpersonal environment which certainly 
includes a structured industrial environment.  

They have found that his mental disability, at one time 
thought to be a psychosis, no evidence of which was found by 
VA and which constituted the basis of his grant of Social 
Security benefits, rather than any physical disabilities, is 
predominantly responsible.

From a review of the record it is inconceivable that the 
veteran could ever return to a structured environment in view 
of his long standing inability to withstand even the 
pressures of his lifestyle which has involved an erratic 
employment history, broken and abusive marriage, and during 
the last several years no meaningful social or industrial 
interaction. 

Accordingly, three of the rating criteria for a 100 percent 
rating are independently met in the veteran's case.  Johnson 
v. Brown, 7 Vet. App. 95. 97 (1994).  

While the evidence is not utterly unequivocal, there is ample 
evidence that the veteran is deeply isolated and inadaptable, 
suffers from disturbed thought and behavioral processes 
associated with many daily activities, and most important of 
all, is demonstrably unable to work.   

For the foregoing reasons, the Board finds that the veteran's 
overall disabling symptomatology due to PTSD more closely 
approximate the level of impairment  contemplated in the 100 
percent evaluation under the previous criteria for rating 
psychiatric disabilities.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).

In view of the Board's determination that the record supports 
a grant of entitlement to a 100 percent evaluation with 
application of the criteria for rating mental disorders 
effective prior to November 7, 1996, the Board need not 
explore the propriety of assigning a 100 percent evaluation 
for PTSD under the amended criteria.  


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to regulatory criteria governing the payment of 
monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

